Filed 4/30/21 Modified and Certified for Pub. 5/21/21 (order attached)




       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                       DIVISION FIVE

 MAUREEN BANNISTER,                                     A159815
        Plaintiff and Respondent,
 v.                                                      (Marin County Super. Ct. No.
 MARINIDENCE OPCO, LLC, et al.,                          CIV1804315)
        Defendants and Appellants.


       Marinidence Opco, LLC, Providence Group, Inc., and Tommy Siqueiro,
III (collectively “Marinidence”) challenge the trial court’s denial of their
motion to compel arbitration. Because we conclude their appeal lacks merit,
we affirm.
                                         BACKGROUND
                                                 A.
       On a petition to compel arbitration, the trial court must first determine
whether an “agreement to arbitrate the controversy exists.” (Code Civ. Proc.,
§ 1281.2.) “Because the existence of the agreement is a statutory prerequisite
to granting the petition, the petitioner bears the burden of proving its
existence by a preponderance of the evidence.” (Rosenthal v. Great Western
Fin. Securities Corp. (1996) 14 Cal.4th 394, 413.) The party seeking
arbitration can meet its initial burden by attaching to the petition a copy of
the arbitration agreement purporting to bear the respondent’s signature.

                                                 1
(Espejo v. Southern California Permanente Medical Group (2016) 246
Cal.App.4th 1047, 1060 (Espejo).) Where, as here, the respondent challenges
the validity of the signature, however, the petitioner must “establish by a
preponderance of the evidence that the signature was authentic.” (Id.)
In such proceedings, “the trial court sits as a trier of fact, weighing all the
affidavits, declarations, and other documentary evidence, as well as oral
testimony received at the court’s discretion, to reach a final determination.”
(Engalla v. Permanente Medical Group, Inc. (1997) 15 Cal.4th 951, 972.)
                                        B.
      Maureen Bannister had worked in the administrative offices at Marin
Post Acute, a skilled nursing facility, for approximately three decades when
Marinidence purchased the facility. A year later, Marinidence terminated
Bannister, and she filed the instant lawsuit alleging discrimination,
retaliation, defamation, and other claims.
      In response, Marinidence filed a motion to compel arbitration, alleging
that, at the time it took over the facility, Bannister electronically signed an
arbitration agreement when completing the paperwork for new Marinidence
employees. After Bannister presented evidence that she never saw the
agreement during the onboarding process and did not affix her electronic
signature to it, the trial court denied the motion.
                                  DISCUSSION
      Marinidence asserts that the trial court incorrectly held that it failed to
meet its burden of establishing the existence of a valid arbitration agreement.
We disagree.
                                        A.
      We reject Marinidence’s argument that we should independently
review the trial court’s conclusion that it failed to establish the existence of


                                         2
an arbitration agreement. Where, as here, an appeal from a denial of a
motion to arbitrate turns on disputed facts, we review the trial court’s ruling
for substantial evidence. (Luxor Cabs, Inc. v. Applied Underwriters Captive
Risk Assurance Co. (2018) 30 Cal.App.5th 970, 977 .) Under this standard, “ ‘
“we must presume the court found every fact and drew every permissible
inference necessary to support its judgment, and defer to its determination of
credibility of the witnesses and the weight of the evidence.” ’ ” (Martinez v.
BaronHR, Inc. (2020) 51 Cal.App.5th 962, 966-967 (Martinez).)1
                                       B.
      Substantial evidence supports the trial court’s conclusion that
Marinidence failed to prove that Bannister signed (electronically) the
arbitration agreement.
                                        1.
      Civil Code section 1633.9, subdivision (a), governs the authentication of
electronic signatures. It provides that an electronic signature may be
attributed to a person if “it was the act of the person.” (Civ. Code, § 1633.9,


      1 As Bannister notes, some courts have held that “[w]hen . . . the
court’s order denying a motion to compel arbitration is based on the court’s
finding that petitioner failed to carry its burden of proof, the question for the
reviewing court is whether that finding is erroneous as a matter of law.”
(Fabian v. Renovate America, Inc. (2019) 42 Cal.App.5th 1062, 1066.) Under
such a standard, “ ‘ “the question becomes whether the appellant’s evidence
was (1) ‘uncontradicted and unimpeached’ and (2) ‘of such a character and
weight as to leave no room for a judicial determination that it was
insufficient to support a finding.’ ” ’ ” (Id. at p. 1067.) Further, under this
standard (as with the substantial evidence standard), the appellate court
may not reweigh the evidence or make its own determination of credibility;
instead, “ ‘it must view all factual matters most favorably to the prevailing
party and in support of the judgment.’ ” (Id., at p. 1067.) Because we agree
with Bannister that the outcome is the same whether we apply this standard
or the substantial evidence standard, we need not address the
appropriateness of this standard here.
                                        3
subd. (a).) Further, “[t]he act of the person may be shown in any manner,
including a showing of the efficacy of any security procedure applied to
determine the person to which the electronic record or electronic signature
was attributable.” (Id.) For example, a party may establish that the
electronic signature was “the act of the person” by presenting evidence that a
unique login and password known only to that person was required to affix
the electronic signature, along with evidence detailing the procedures the
person had to follow to electronically sign the document and the
accompanying security precautions. (See Espejo, supra, 246 Cal.App.4th at p.
1062; Ruiz v. Moss Bros. Auto Group, Inc. (2014) 232 Cal.App.4th 836, 844.)
                                        2.
      This is a classic example of a trial court drawing a conclusion from
conflicting evidence. It is not our role to second guess the trial court’s factual
determinations.
      Marinidence presented evidence that Bannister signed the arbitration
agreement during her employee onboarding process. To access the online
onboarding portal, an individual must enter an employee’s first and last
name and Social Security number, in addition to entering Marinidence’s
“Client ID” and pin code (the same “Client ID” and pin code for all
employees). Once logged in, the individual must complete a W-4 tax
withholding form and provide emergency contact information prior to
accessing the arbitration agreement. Based on these requirements, according
to Marinidence, the electronic signature on the arbitration agreement could
only have been placed there by Bannister.
      Marinidence also presented a declaration from Barbara Matson, its
human resources manager, who visited Marin Post Acute to assist with
employee onboarding, as well as from Brian Ullrich, a consultant present


                                        4
that day. The two declarants asserted that Bannister was the only employee
who completed the onboarding process that day because, as an
administrative employee, she was required to learn the onboarding process.
Matson and Ullrich both stated that they “sat next to Ms. Bannister for
approximately 30 to 45 minutes while she used the computer to complete the
entire” onboarding process. According to Matson, “Bannister reviewed and
electronically signed the arbitration agreement on the computer during this
process.” Ullrich claimed that because Bannister was the only person using
the computer at the time, she was the only person who could have
electronically signed the arbitration agreement.
      However, Bannister presented evidence that she did not touch the
computer during that process and never reviewed or signed any arbitration
agreement.
      According to Bannister’s declaration, when Marinidence purchased the
nursing facility, it had set a short deadline by which to complete the purchase
transaction and take over the facility. As a result, Marinidence had to rush
to hire the 180 nursing facility staff members employed by the prior owners
before the deadline.
      When Matson visited the facility, Bannister witnessed Matson
onboarding 20 or more employees that day, including herself, by entering
their information into a laptop. No employee-specific user names or
passwords were required to access the onboarding portal, and each
employee’s Social Security number was available in the employee’s personnel
file. Matson asked Bannister for information, including her tax withholdings
and emergency contacts, but “did not show me what was on the computer and
did not provide me with any copies of documents.” Matson did not inform
Bannister or the other employees about an arbitration agreement. According


                                      5
to Bannister, she never saw the arbitration agreement and never clicked “I
agree” or otherwise signed the arbitration agreement during the onboarding
process. The process took 10 minutes or less, Bannister never operated
Matson’s laptop computer, and Ullrich did not sit next to Bannister.
Bannister also asserted that, with 180 employees, there simply was not
enough time for Matson to sit with each employee for 30 to 45 minutes to
complete the onboarding process.
      In addition, Bannister presented evidence that Matson completed the
onboarding process for other employees without their participation.
According to Bannister, Matson continued to onboard employees after she
returned to her office in Utah. She did so remotely, without the employees
being present. Bannister also presented emails confirming that Matson
asked her for documentation for multiple employees to assist Matson in
completing the onboarding process remotely. Matson admitted that she
“assisted” some employees in completing the onboarding process “if an
employee had difficulty using a computer” but asserted that she never did so
without their knowledge and agreement and denied doing so for Bannister.
      Substantial evidence supports the trial court’s conclusion that
Marinidence failed to authenticate the electronic signature on the arbitration
agreement as Bannister’s. Marinidence’s evidence did not establish that
Bannister was assigned a unique, private user name and password such that
she is the only person who could have accessed the onboarding portal and
signed the agreement; instead, the evidence showed that the requisite “Client
ID” and pin code was not employee-specific, and Matson had access to the
information necessary to access the onboarding portal via employee personnel
records.




                                      6
      The trial court also reasonably held that Matson and Ullrich’s
declarations did not establish that the electronic signature on the arbitration
agreement was placed there by Bannister. The court determined that
Matson’s account was not credible. Marinidence failed to rebut Bannister’s
evidence that Matson completed the onboarding process for other employees.
That evidence, in the trial court’s view, “undermines the credibility of
Matson’s claim that she did not sign any employee’s arbitration agreement
without first obtaining that employee’s knowledge and consent.” Further, the
court explained that neither Matson nor Ullrich claimed to have actually
observed Bannister click the “I accept” button to sign the arbitration
agreement. The court concluded that “[a]t best,” Marinidence’s evidence was
of “equal weight” to Bannister’s countervailing evidence that “Matson had the
ability and motive to access [Bannister’s] onboarding account.” As a result,
the court concluded that Marinidence failed to meet its burden of proving the
existence of an arbitration agreement by a preponderance of the evidence.
Because we must “ ‘ “defer to [the trial court’s] determination of credibility of
the witnesses and the weight of the evidence,” ’ ” (Martinez, supra, 51
Cal.App.5th at pp. 966-967), we affirm the trial court’s ruling.
      Marinidence tries to sidestep the conflicting evidence. It argues that
only Bannister could have signed the arbitration agreement because the
onboarding portal requires the competition of W-4 and emergency contact
forms before the arbitration agreement is presented. Further, in its reply
brief, Marinidence argues that the trial court erroneously interpreted Civil
Code section 1633.9 to require a unique username and password as the only
method for authenticating an electronic signature, improperly disregarding
the evidence that the W-4 and emergency contact forms had to be completed
prior to the arbitration agreement. However, Marinidence does not explain


                                        7
the basis for its assumption that the no one other than the employee could
complete a W-4 or emergency contact form. Moreover, Bannister submitted a
declaration explaining that Matson asked her for the information necessary
to complete these forms, and the trial court was not required to credit
Matson’s account over Bannister’s. Because Bannister’s evidence showed
that she was not the only person who could have executed the arbitration
agreement, we disagree that the trial court committed any legal error.
      We need not address the parties’ remaining arguments.
                                  DISPOSITION
      The judgment is affirmed.




                                       8
                                         _______________________
                                         BURNS, J.



We Concur:




____________________________
SIMONS, ACTING P.J.




____________________________
RODRIGUEZ, J.*



A159815




     * Judge of the Superior Court of Alameda County, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     9
Filed: 05/21/21
                           CERTIFIED FOR PUBLICATION

             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FIRST APPELLATE DISTRICT

                                    DIVISION FIVE


 MAUREEN BANISTER,                              A159815

          Plaintiff and Respondent,             (Marin County Super. Ct. No.
                                                CIV1804315)
 v.
 MARINIDENCE OPCO, LLC, et al.,                 ORDER MODIFYING AND
                                                PUBLISHING OPINION
          Defendants and Appellants.            [NO CHANGE IN JUDGMENT]


THE COURT:
        The opinion in the above-entitled matter filed on April 30, 2021, was
not certified for publication in the Official Reports. For good cause
appearing, pursuant to California Rules of Court, rule 8.1105(c)(2), the
opinion is certified for publication. It is further ordered that the opinion filed
on April 30, 2021, shall be MODIFIED as follows:
        1. On pages 7-8, the sentence:
                  “However, Marinidence does not explain the basis for its
                  assumption that the no one other than the employee could
                  complete a W-4 or emergency contact form.”
             Shall be replaced with the following sentence:
                  “However, Marinidence does not explain the basis for its
                  assumption that no one other than the employee could complete
                  a W-4 or emergency contact form.”


Date         05/21/2021                        SIMONS, J.              Acting P.J.
                                           1
Marin County Superior Court, Case No. CIV1804315, Hon. James T. Chou

Ehlert Hicks LLP, Allison L. Ehlert and Scotia J. Hicks, for Plaintiff and
Respondent.

Fisher & Phillips LLP, Grace Y. Horoupian, Christopher M. Ahearn, Aaron
D. Langberg and Raymond W. Duer, for Defendants and Appellants.




                                       2